UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-6039



JOHN MARVIN OVERMAN, JR.,

                                                Plaintiff - Appellant,

             versus


THEODIS BECK, Secretary of        North   Carolina
Prisons; JUANITA H. BAKER,        North   Carolina
Parole Chairman,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-05-687-5-BO)


Submitted:    May 31, 2006                     Decided:   June 21, 2006


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


John Marvin Overman, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              John   Marvin    Overman,         Jr.,   a   North    Carolina   inmate,

appeals the district court’s order summarily dismissing his 42

U.S.C. § 1983 (2000) complaint against Theodis Beck, the Secretary

of North Carolina Prisons, and Juanita H. Baker, Chairman of the

North Carolina Parole Board.              Overman asserted that he should be

subject to the parole procedures that were in effect at the time of

his 1964 conviction, and that imposition of subsequently enacted

policies and procedures violates the Ex Post Facto Clause of the

Constitution and denies him due process.                      Citing Wilkinson v.

Dotson,   544      U.S.   74   (2005),      Overman        sought   declaratory    and

injunctive relief, stating that he was not seeking release on

parole, merely reconsideration under the procedures in effect at

the time of his conviction. The district court dismissed Overman’s

case as frivolous, holding that Overman must make such a claim

through federal or state habeas corpus procedures.

              We   conclude     that      the    Supreme     Court’s    decision   in

Wilkinson requires us to vacate the district court’s decision and

remand for further proceedings.                 Like Overman, the plaintiffs in

Wilkinson sought only to challenge the policies and procedures

applicable to their parole reviews, not the denial of parole

itself.       The Court held that, because neither inmate’s claims

“would necessarily spell speedier release, neither lies at the core

of   habeas    corpus.”        Id.   at    82    (internal     quotation   omitted).


                                          - 2 -
Therefore, the Court held that the § 1983 actions could proceed.

Here, as well, Overman’s claims do not “spell speedier release,”

and   therefore,     he   may   proceed   under   §    1983   without    first

successfully challenging the more recent procedures under habeas

corpus.

           Accordingly, we vacate the decision of the district court

and   remand   for   further    proceedings.*     We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.


                                                       VACATED AND REMANDED




      *
      We express no opinion on the merits of Overman’s claim, or
the availability of other grounds for summary disposition.

                                    - 3 -